          Case 1:20-cv-03315-ER Document 86 Filed 06/19/20 Page 1 of 3




                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Federal Bureau of Prisons
                                                   Metropolitan Correctional Center


                                                   150 Park Row
                                                   New York. New York 10007


                                                   June 19, 2020

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

              Re:    Cesar Fernandez-Rodriguez, et al. v. Marti Licon-Vitale
                     Civil Action No. 20 Civ. 3315 (ER)


Dear Judge Ramos:

       I am providing Your Honor with the fo llowing information as detailed in my
       May 29, 2020, letter:

   •   The number of inmates tested for COVID-1 9 and the number who have tested positive
       since the last report: Inmates tested: 34 Inmates tested positive: 1

   •   The number of inmates who MCC medical staff has determined to have symptoms of
       COVID-1 9 since the last report and confirmation that contact tracing investigations have
       been completed (or are underway) for each of them: 1

   •   The current number of inmates in iso lation for suspected or confirmed COVID-1 9
       infection: 1

   •   The number of staff who have info1med MCC that they had tested positive for COV ID-
       19 since the last repo11, and confirmation that contact tracing investigations have been
       completed (or are underway) for each of them: 0

   •   Confirmation that handwritten and electronic sick call requests are being reviewed daily
       and that inmates are being time ly scheduled for medical appointments based on medical
       need and staff resources: I have confirmed that all sick call requests have been
       reviewed by medical staff daily and inmates have been timely scheduled for medical
       appointments
         Case 1:20-cv-03315-ER Document 86 Filed 06/19/20 Page 2 of 3


Cesar Fernandez-Rodriguez, et al. v. Marti Licon-Vitale
June 19, 2020
Page 2

   •   Confirmation that hygiene and cleaning supplies have been distributed in all inmate units
       since the last report: I have confirmed that hygiene and cleaning supplies have been
       distributed to the inmate units since my May 29, 2020, letter

   •   The number of MCC inmates released pursuant to: compassionate release, full term
       release, good credit time, and MCC referrals to home confinement or a residential reentry
       center since the last report: Total number of releases: 14; total number HC and RRC
       referrals: 8

   •   A redacted list of inmates who have been denied home confinement, and the justifications
       for those denials, since the last report: see attached

       I will provide Your Honor with an update no later than July 2.

       Thank you for Your Honor's attention to this significant matter.


                                                    Respectfully submitted,



                                                     . Licon-Vitale
                                                    Warden
                                                    MCC New York
                   Case 1:20-cv-03315-ER Document 86 Filed 06/19/20 Page 3 of 3


INMATE NAME   REGISTER NO.   JUSTIFICATION FOR DENIAL
                             Pending charges for sex assualt; Current violence, LOW RISK rec, fines
                             Current violence, HIGH RISK rec, RRC date on 7‐15‐2020
                             Medium RISK rec, History of violence, RRC date on 7‐1‐2020
                             Medium RISK rec, Delayed approval for relocation
                             High Risk rec, Pending charges
